      Case 4:17-cv-00368-DCB Document 54 Filed 10/15/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Basilea Mena,                                   No. CV-17-00368-TUC-DCB
10                 Plaintiff,                        ORDER
11   v.
12   Robert Massie,
13                 Defendant.
14
15         Pending before the Court is Defendant’s Motion to Appear Telephonically at
16   Pretrial Conference Set for October 19, 2020, at 11:00 a.m., and good cause appearing,
17         According,
18         IT IS ORDERED that Defendant’s Motion to Appear Telephonically (Doc. 53) is
19   GRANTED.
20         IT IS FURTHER ORDERED that Counsel for Defendant shall call 1-888-363-
21   4735 at the exact time of the hearing and enter access code 3793769.
22         Dated this 14th day of October, 2020.
23
24
25
26
27
28
